PER CURIAM.
The appellant challenges an order of the trial court summarily denying his motion for postconviction relief. We reverse and remand the case for the trial court to conduct an evidentiary hearing or to attach portions of the record conclusively refuting the appellant’s claim that his trial counsel was ineffective in failing to object to the reason given for the trial court’s sentence departing from the guidelines. See Williams v. State, 581 So.2d 144 (Fla.1991); Lambert v. State, 545 So.2d 838 (Fla.1989); Pilkington v. State, 734 So.2d 1153 (Fla. 2d DCA 1999).
JOANOS, WOLF, and BENTON, JJ., CONCUR.